Case: 1:17-cr-00517 Document #: 205 Filed: 08/17/18 Page 1 of 35 PageID #:833


SHORT RECORD
NO. 18-2792
FILED 08/17/2018
Case: 1:17-cr-00517 Document #: 205 Filed: 08/17/18 Page 2 of 35 PageID #:834
Case: 1:17-cr-00517 Document #: 205 Filed: 08/17/18 Page 3 of 35 PageID #:835
Case: 1:17-cr-00517 Document #: 205 Filed: 08/17/18 Page 4 of 35 PageID #:836
Case: 1:17-cr-00517 Document #: 205 Filed: 08/17/18 Page 5 of 35 PageID #:837
Case: 1:17-cr-00517 Document #: 205 Filed: 08/17/18 Page 6 of 35 PageID #:838
Case: 1:17-cr-00517 Document #: 205 Filed: 08/17/18 Page 7 of 35 PageID #:839
Case: 1:17-cr-00517 Document #: 205 Filed: 08/17/18 Page 8 of 35 PageID #:840
Case: 1:17-cr-00517 Document #: 205 Filed: 08/17/18 Page 9 of 35 PageID #:841
Case: 1:17-cr-00517 Document #: 205 Filed: 08/17/18 Page 10 of 35 PageID #:842
Case: 1:17-cr-00517 Document #: 205 Filed: 08/17/18 Page 11 of 35 PageID #:843
     Case: 1:17-cr-00517 Document #: 9 Filed: 08/07/17 Page 1 of 1 PageID #:23

                     UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.1.1.2
                                Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:17−cr−00517
                                                         Honorable Michael T. Mason
Andrew Johnston
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, August 7, 2017:


       MINUTE entry before the Honorable Michael T. Mason:Detention hearing as to
Andrew Johnston held on 8/7/17. For the reasons stated in open court, the Court finds that
defendant is a danger to the community. Detention order to follow. Defendant shall
remain in custody until further order of the Court. Mailed notice. (rbf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
Case: 1:17-cr-00517 Document #: 10 Filed: 08/07/17 Page 1 of 2 PageID #:24
Case: 1:17-cr-00517 Document #: 10 Filed: 08/07/17 Page 2 of 2 PageID #:25
    Case: 1:17-cr-00517 Document #: 28 Filed: 08/21/17 Page 1 of 1 PageID #:120



                      IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS

United States of America,                      )
                                               )
                      Plaintiff,               )
                                               )
              v.                               )   No. 17 CR 517-1
                                               )
Andrew Johnston,                               )   Judge Rebecca R. Pallmeyer
                                               )
                                               )
                      Defendant.               )

                                           ORDER

       Motion hearing held on 8/21/2017. Defendant’s emergency notice of appeal is denied.
The Magistrate Judge’s decision to detain Mr. Johnston pending trial is adequately supported by
his substantial criminal record, a positive drug test, and the weight of evidence of a serious
offense committed soon after Mr. Johnston’s release from custody. Mr. Hill’s motion for leave to
withdraw as attorney [25] is entered and continued to be heard before Magistrate Judge Mason.
The case is remanded to Magistrate Judge Mason.

                                            ENTER:




Dated: August 21, 2017                      _________________________________________
                                            REBECCA R. PALLMEYER
                                            United States District Judge



(T:00:18)
     Case: 1:17-cr-00517 Document #: 36 Filed: 08/24/17 Page 1 of 1 PageID #:150



                       IN THE UNITED STATES DISTRICT COURT
                                     FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

USA

Plaintiff

v.                                                     Case No. 17 CR 517
                                                       Judge Michael T. Mason
Andrew Johnston

Defendant

                                             ORDER

Motion hearing held on 8/24/17. The Court has been informed that this case has been indicted.
Accordingly, defendant’s motion for a preliminary examination hearing [11] is denied as moot.
The Court makes no finding on defendant’s request to reduce the CJA appointment of counsel to
stand by counsel [11]. Defendant’s petition to terminate CJA appointed counsel and proceed pro
se or with stand by counsel, for dismissal of criminal complaint and preliminary examination
hearing [17] is granted in part and denied in part. Defendant’s motion for pretrial release [18] is
denied without prejudice. Attorney Anthony W. Hill’s motion to withdraw as appointed counsel
[25] is granted.

(00:15)



Date: 8/24/2017
                                                     Michael T. Mason
                                                     United States Magistrate Judge
    Case: 1:17-cr-00517 Document #: 37 Filed: 08/25/17 Page 1 of 1 PageID #:151



                      IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS

United States of America,                       )
                                                )
                      Plaintiff,                )
                                                )
               v.                               )   No. 17 CR 517-1
                                                )
Andrew Johnston,                                )   Judge Rebecca R. Pallmeyer
                                                )
                                                )
                      Defendant.                )

                                            ORDER

        Arraignment held on 8/25//2017. Defendant informed of his rights. Defendant waives
his right to an attorney, but the court will appoint counsel through the Federal Defender Program
to act as stand by counsel. Defendant enters plea of not guilty to Count 1. 16.1 conference to be
held by or on 9/1/2017. Discovery materials to be provided to the defendant. Pretrial motions to
be filed by or on 9/15/2017. Status 9/20/2017 at 9:30 AM. Defendant to remain in custody
pending further proceedings. Excludable time to begin pursuant to 18:3161(h)(1)(D).          (X-E)

                                             ENTER:




Dated: August 25, 2017                       _________________________________________
                                             REBECCA R. PALLMEYER
                                             United States District Judge



(T:00:18)
     Case: 1:17-cr-00517 Document #: 66 Filed: 10/10/17 Page 1 of 1 PageID #:292

                      UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.1.1.2
                                 Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                      Case No.: 1:17−cr−00517
                                                        Honorable Rebecca R. Pallmeyer
Andrew Johnston
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 10, 2017:


        MINUTE entry before the Honorable Rebecca R. Pallmeyer: as to Andrew
Johnston : Successive petition to dismiss the indictment [63] is denied without prejudice.
The government is expected to prove, at trial, that at the time of the charged robbery, the
bank's assets were insured by the Federal Deposit Insurance Corporation. Should the
government fail to offer evidence sufficient for a jury finding on this issue, the court will
dismiss the indictment. Mailed notice. (etv, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
 Case: 1:17-cr-00517 Document #: 102 Filed: 01/12/18 Page 1 of 1 PageID #:408

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.1
                               Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                     Case No.: 1:17−cr−00517
                                                       Honorable Rebecca R. Pallmeyer
Andrew Johnston
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, January 12, 2018:


        MINUTE entry before the Honorable Rebecca R. Pallmeyer: as to Andrew
Johnston: Status hearing and motion hearing held on 1/12/2018. As the 911 caller's
identification of Defendant's license plate is sufficient to establish probable cause, motion
to quash arrest and suppress evidence [91] is denied. Defendant's motion to compel
discovery or otherwise dismiss the indictment [101] is denied, as the government has
produced or will produce all available discovery. Status hearing set for 1/26/2018 at 10:00
AM. In the interest of justice, and for continued discovery, order excludable time to start
pursuant to 18:3161(h)(7)(A)(B). Mailed notice. (etv, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
    Case: 1:17-cr-00517 Document #: 205 Filed: 08/17/18 Page 12 of 35 PageID #:844



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
               v.                                )   No. 17 CR 517
                                                 )
ANDREW JOHNSTON                                  )   Judge Rebecca R. Pallmeyer

                                             ORDER

       Defendant Johnston’s motions [196, 197, 198, 199] are denied for the reasons stated here,
but the government is directed to furnish him promptly with a copy [128] of its response to his
amended motion to quash. The August 9, 2018 date set for hearing on these motions is stricken.

                                          STATEMENT

       As more fully described in a May 17, 2018 order [153], Defendant Andrew Johnston was
arrested on July 25, 2017, and has been charged with attempting to rob the Byline Bank in
Harwood Heights, Illinois. Mr. Johnston is proceeding pro se and has filed four motions.

Motion to Amend Judgment

       The first is a “motion to amend judgment and or reconsider.” No judgment has been
entered in this case, but Mr. Johnston interprets comments the court made at a July 9, 2018
conference as a ruling on his request for a jury instruction on the requirements for conviction
under the second paragraph of 18 U.S.C. § 2113(a), which Mr. Johnson believes he is entitled to
because it is a “lesser included offense” to the first paragraph. At the scheduled instructions
conference on August 2, however, the court concluded that the second paragraph of 18 U.S.C. §
2113(a) is not a “lesser included” offense to the first paragraph, and therefore sustained the
government’s objection to the instruction without prejudice.

        The court stands by that conclusion. One offense is not “necessarily included” in another
unless the elements of the lesser offense are a subset of the elements of the charged offense.
Schmuck v. United States, 489 U.S. 705, 716 (1989). Defendant Johnston has been charged
with violating the first paragraph of 18 U.S.C. § 2113(a), which prohibits the act of taking or
attempting to take property or money from a bank “by force and violence, or by intimidation.” In
a second paragraph, § 2113(a) prohibits entering or attempting to enter a bank “with intent to
commit” a felony or larceny. As the Seventh Circuit explained in United States v. Loniello, 610
F.3d 488, 491 (7th Cir. 2010): “Paragraph 1 [of § 2113(a)] requires proof of force or intimidation,
while ¶ 2 does not. Paragraph 2 requires proof of an actual or attempted entry of a bank, while ¶
1 does not.” Accordingly, after the defendants in Loniello were acquitted of violating paragraph 1
(because they did not use force or intimidation in attempting to rob a bank), the prosecutor did
not violate the double-jeopardy clause by charging them with violating paragraph 2. 1

1       The court specifically pointed out that defendants had not argued that § 2113(a) ¶ 2 is a
lesser included offense of § 2113(a) ¶ 1. Id. at 492. If the second paragraph of § 2113 were a
lesser included offense of the first paragraph, then a second prosecution of these defendants
would indeed have been a double-jeopardy violation. Id. at 491. (“If one statute creates a lesser
included offense of another, then the double jeopardy clause limits to one the number of
  Case: 1:17-cr-00517 Document #: 205 Filed: 08/17/18 Page 13 of 35 PageID #:845



        Defendant Johnston’s insistence that he is entitled to a lesser-included-offense instruction
in this case makes little sense; a conviction for violating paragraph 2 carries a twenty-year
sentence, the same penalty for violating paragraph 1. A defendant convicted of both offenses
can be sentenced to no more than one twenty-year term, Prince v. United States, 352 U.S. 322
(1957), but they are different offenses. If, as Johnston believes, the government cannot prove
that he engaged in “force and violence,” or “intimidation,” then the government will have failed to
prove an essential element of the crime charged, and he will be entitled to acquittal. See United
States v. Thornton, 539 F.3d 741 (7th Cir. 2008) (“the first paragraph of § 2113(a) requires actual
intimidation for a conviction,” so the district court’s failure to instruct the jury that it must find
intimidation requires that defendant’s conviction be vacated).

        Johnston is not entitled to a lesser-included-offense instruction. This court’s ruling on the
matter is not a “judgment,” nor is the court’s purported change of course on this issue a “manifest
error of law.” The motion [196] is denied.

Motion for Evidentiary Hearing

        Mr. Johnston’s second motion [197] seeks an evidentiary hearing on his motion to quash
his arrest. Mr. Johnston believes that an audio recording related to his arrest was “revealed to be
materially altered,” and that a video recording tendered by the government in March 2018
“revealed that the arresting officer did not in fact have a license plate number she was looking for
when she illegally seized defendant on July 25, 2018 [sic].” As the court understands the record,
the government was required to make some efforts to enhance the quality of the recording, but it
was not “materially altered.” The arresting officer may not have repeated the license plate number
dispatched to her, but this does not mean that she “did not have” such information when she
apprehended Mr. Johnston. If the court is mistaken, or if there are disputes of fact about these
matters warranting a hearing, either side is encouraged to point them out. The motion for an
evidentiary hearing [197] is denied without prejudice. As Mr. Johnston reportedly did not receive
a copy of the government’s response to his amended motion to quash, the government is directed
to provide him promptly with a copy of that filing [128].

Motion for Sanctions

        Mr. Johnston’s third motion [198] seeks sanctions against AUSA Tiffany Ardam. Mr.
Johnston cites Federal Rule of Civil Procedure 11 in support of this motion, but this proceeding is
governed by the Federal Rules of Criminal Procedure. In any event, Ms. Ardam’s statement that
Mr. Johnston’s assertions are “baseless” and defeated by “cases and cases” is not sanctionable
conduct on this record. Ms. Ardam has not argued that Prince v. United States, 352 U.S. 322
(1957) is not controlling law; she instead asserts that the holding in that case does not dictate that
a “lesser included offense” instruction is appropriate in this one. Her arguments would not be
sanctionable even if the court were to rule in favor of Mr. Johnston on the instruction issue—which
it has not. The motion for sanctions [198] is denied.

Motion for Subpoena Power/Compulsory Process

        Mr. Johnston’s fourth motion [199] is labelled a “Motion for Subpoena Power/Compulsory
Process.” As best the court understands this motion, Mr. Johnston believes that “this Court is
privately instructing and/or blocking standby counsel . . . from serving subpoenas duces tecum

permissible prosecutions.”)

                                                  2
  Case: 1:17-cr-00517 Document #: 205 Filed: 08/17/18 Page 14 of 35 PageID #:846



. . . .” Mr. Johnston offers no support for this assertion, and it truly is baseless. The court has no
interest in interfering with any subpoenas. A subpoena functions as a court order, and the court
expects that all court orders will be honored conscientiously and promptly. The motion [199] is
denied.
                                                ENTER:




Dated:         August 7, 2018                  _________________________________________
                                               REBECCA R. PALLMEYER
                                               United States District Judge




                                                  3
           Case: 1:17-cr-00517 As of: 08/20/2018 09:30 AM CDT 1 of 15
                                                                         $33($/0$6217(50('
                            8QLWHG6WDWHV'LVWULFW&RXUW
          1RUWKHUQ'LVWULFWRI,OOLQRLVí&0(&)/,9(9HU&KLFDJR
         &5,0,1$/'2&.(7)25&$6(íFUí$OO'HIHQGDQWV

&DVHWLWOH86$Y-RKQVWRQ                                  'DWH)LOHG
2WKHUFRXUWFDVHQXPEHUV í
                            í

$VVLJQHGWR+RQRUDEOH5HEHFFD
53DOOPH\HU
$SSHDOVFRXUWFDVHQXPEHUV
í86&$íWK&LUFXLW
íWKFLUFXLWíWK
FLUFXLWíWKFLUFXLW
íWKFLUFXLWíWK
&LUFXLW

'HIHQGDQW
$QGUHZ-RKQVWRQ                       UHSUHVHQWHGE\ $QGUHZ-RKQVWRQ
                                                     í
                                                     0&&
                                                     :HVW9DQ%XUHQ
                                                     &KLFDJR,/
                                                     3526(

                                                    $QWKRQ\:LOOLDP+LOO
                                                    /DZ2IILFHVRI$QWKRQ\:+LOO
                                                    :HVW-DFNVRQ%RXOHYDUG
                                                    6XLWH
                                                    &KLFDJR,/
                                                    íí
                                                    (PDLODKLOO#FULPODZFKLFDJRFRP
                                                    TERMINATED: 08/24/2017
                                                    Designation: CJA Appointment

                                                    0DWWKHZ-RKQ0F4XDLG
                                                    :HVW-DFNVRQ
                                                    6XLWH
                                                    &KLFDJR,/
                                                    í
                                                    (PDLOPFTXDLGPDW#DROFRP
                                                    ATTORNEY TO BE NOTICED
                                                    Designation: CJA Appointment

3HQGLQJ&RXQWV                                      'LVSRVLWLRQ
%$1.52%%(5%)25&(
259,2/(1&(


+LJKHVW2IIHQVH/HYHO
2SHQLQJ
)HORQ\

7HUPLQDWHG&RXQWV                                   'LVSRVLWLRQ
1RQH
              Case: 1:17-cr-00517 As of: 08/20/2018 09:30 AM CDT 2 of 15

+LJKHVW2IIHQVH/HYHO
7HUPLQDWHG
1RQH

&RPSODLQWV                                              'LVSRVLWLRQ
$)%DQNUREEHU\E\
IRUFHRUYLROHQFH


3ODLQWLII
86$                                        UHSUHVHQWHGE\ $DURQ5LFKDUG%RQG
                                                          8QLWHG6WDWHV$WWRUQH\
V2IILFH
                                                          6RXWK'HDUERUQ
                                                          WK)ORRU
                                                          &KLFDJR,/
                                                          íí
                                                          (PDLODDURQERQG#XVGRMJRY
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED
                                                          Designation: Assistant US Attorney
                                                           $86$í&KLFDJR
                                                           8QLWHG6WDWHV$WWRUQH\
V2IILFH1',/í
                                                           &KLFDJR
                                                           6RXWK'HDUERUQ6WUHHW
                                                           &KLFDJR,/
                                                           (PDLO86$,/1(&)$86$#XVGRMJRY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Assistant US Attorney

                                                           3UHWULDO6HUYLFHV
                                                           
                                                           í
                                                           (PDLOLOQSWGEB&RXUWB$FWLRQB1RWLFH#LOQSWXVFRXUWVJRY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Pretrial Services

                                                           7LIIDQ\$UGDP
                                                           8QLWHG6WDWHV$WWRUQH\

V2IILFH
                                                           6RXWK'HDUERUQ6W
                                                           5RRP
                                                           &KLFDJR,/
                                                           í
                                                           (PDLOWLIIDQ\DUGDP#XVGRMJRY
                                                           ATTORNEY TO BE NOTICED

 'DWH)LOHG         'RFNHW7H[W
           $55(67RIGHIHQGDQW$QGUHZ-RKQVWRQODV(QWHUHG
         &203/$,17VLJQHGE\+RQRUDEOH0LFKDHO70DVRQDVWRGHIHQGDQW$QGUHZ
                     -RKQVWRQODV(QWHUHG
           25$/PRWLRQE\86$IRUSUHWULDOGHWHQWLRQDVWR$QGUHZ-RKQVWRQODV(QWHUHG
                     
         25'(5DVWR$QGUHZ-RKQVWRQ,QLWLDODSSHDUDQFHSURFHHGLQJVKHOG'HIHQGDQW
                     DSSHDUVLQUHVSRQVHWRDUUHVWRQ'HIHQGDQWLQIRUPHGRIKLVULJKWV$WWRUQH\
                     $QWKRQ\+LOORIWKH)HGHUDO'HIHQGHU3DQHOLVDSSRLQWHGDVFRXQVHOIRUGHIHQGDQW
                     'HIHQGDQWLQIRUPHGRIWKHFKDUJHVDJDLQVWKLPDQGRIWKHSRVVLEOHVHQWHQFHILQHLI
                     FRQYLFWHGRIWKRVHFKDUJHV7KH*RYHUQPHQW
VRUDOPRWLRQIRUSUHWULDOGHWHQWLRQLV
                     HQWHUHGDQGFRQWLQXHG'HWHQWLRQKHDULQJVHWIRUDWODPLQFRXUWURRP
         Case: 1:17-cr-00517 As of: 08/20/2018 09:30 AM CDT 3 of 15

                 'HIHQGDQWZDLYHVKLVULJKWWRDSUHOLPLQDU\H[DPLQDWLRQKHDULQJ7KH&RXUW
                 HQWHUVDILQGLQJRISUREDEOHFDXVHDQGRUGHUVGHIHQGDQWERXQGWRWKH'LVWULFW&RXUWIRU
                 IXUWKHUSURFHHGLQJV'HIHQGDQWVKDOOUHPDLQLQFXVWRG\SHQGLQJIXUWKHURUGHURIWKH
                 &RXUW6LJQHGE\WKH+RQRUDEOH0LFKDHO70DVRQRQ0DLOHGQRWLFHODV
                 (QWHUHG
     25'(5DVWR$QGUHZ-RKQVWRQ'HIHQGDQW$QGUHZ-RKQVWRQDSSHDUHGEHIRUH
                 0DJLVWUDWH-XGJH0DVRQRQ'HIHQGDQW$QGUHZ-RKQVWRQLVRUGHUHG
                 UHPDQGHGLQWRIHGHUDOFXVWRG\XQWLOIXUWKHURUGHURIWKH&RXUW6LJQHGE\WKH
                 +RQRUDEOH0LFKDHO70DVRQRQ0DLOHGQRWLFHODV(QWHUHG
     &-$25'(5$SSRLQWLQJ&RXQVHO$QWKRQ\:LOOLDP+LOOIRU$QGUHZ-RKQVWRQ8QGHU
                 WKH&ULPLQDO-XVWLFH$FW6LJQHGE\WKH+RQRUDEOH0LFKDHO70DVRQRQ
                 0DLOHGQRWLFHODV(QWHUHG
     $77251($SSHDUDQFHIRUGHIHQGDQW$QGUHZ-RKQVWRQE\$QWKRQ\:LOOLDP+LOO
                 ODV(QWHUHG
     ),1$1&,$/$IILGDYLWILOHGE\$QGUHZ-RKQVWRQ6($/('ODV(QWHUHG
                 
     35(75,$/%DLO5HSRUWDVWR$QGUHZ-RKQVWRQ6($/('0D\3DWULFN(QWHUHG
                 
     $77251('HVLJQDWLRQIRU86$RI$DURQ5LFKDUG%RQG%RQG$DURQ(QWHUHG
                 
    027,21E\$QGUHZ-RKQVWRQIRUSUHOLPLQDU\KHDULQJDQGUHGXFWLRQRI&-$
                 DSSRLQWHGFRXQVHO
VFDSDFLW\WRVWDQGE\FRXQVHO(QYHORSHQRWSRVWPDUNHG
                 LQVWLWXWLRQPDLOURRPODV(QWHUHG
    3(7,7,21ILOHGE\$QGUHZ-RKQVWRQIRUSUHWULDOUHOHDVHXQGHUWKHHLJKWKDPHQGPHQW
                 DQGVSHFLILFGHIHQGDQWFKDUDFWHULVWLFV(QYHORSHQRWSRVWPDUNHGLQVWLWXWLRQPDLOURRP
                 ODV(QWHUHG
     0,187(HQWU\EHIRUHWKH+RQRUDEOH0LFKDHO70DVRQ'HWHQWLRQKHDULQJDVWR
                 $QGUHZ-RKQVWRQKHOGRQ)RUWKHUHDVRQVVWDWHGLQRSHQFRXUWWKH&RXUWILQGV
                 WKDWGHIHQGDQWLVDGDQJHUWRWKHFRPPXQLW\'HWHQWLRQRUGHUWRIROORZ'HIHQGDQW
                 VKDOOUHPDLQLQFXVWRG\XQWLOIXUWKHURUGHURIWKH&RXUW0DLOHGQRWLFHUEI(QWHUHG
                 
    25'(5RI'HWHQWLRQDVWR$QGUHZ-RKQVWRQ6LJQHGE\WKH+RQRUDEOH0LFKDHO7
                 0DVRQRQ0DLOHGQRWLFHODV(QWHUHG
    127,&(RI6XSSOHPHQWDO$XWKRULW\DQG([KLELWDVWR$QGUHZ-RKQVWRQ([KLELW
                 (QYHORSHSRVWPDUNHGLOOHJLEOHODV(QWHUHG
    $''(1'80WR1RWLFHRI6XSSOHPHQWDO$XWKRULW\DQG([KLELW%3URYLQJ3URSHUW\
                 ,QWHUHVWDVWR$QGUHZ-RKQVWRQ([KLELW3RVWPDUNHGHQYHORSHODV
                 (QWHUHG
    3(7,7,21ILOHGE\$QGUHZ-RKQVWRQWR'LVPLVV&ULPLQDO&RPSODLQWDQG'LVFKDUJH
                 'HIHQGDQW3XUVXDQWWR)HG5&ULP3I(QYHORSHSRVWPDUNHGODV
                 (QWHUHG
    127,&(RI0RWLRQE\$QWKRQ\:LOOLDP+LOOIRUSUHVHQWPHQWRIPRWLRQIRUKHDULQJ
                 PRWLRQIRUPLVFHOODQHRXVUHOLHIEHIRUH+RQRUDEOH0LFKDHO70DVRQRQ
                 DW$0+LOO$QWKRQ\(QWHUHG
    3(7,7,21WRWHUPLQDWH&-$DSSRLQWHGFRXQVHOSURFHHGSURVHZLWKRUZLWKRXW
                 VWDQGE\FRXQVHODQGSHWLWLRQIRUGLVPLVVDORIFULPLQDOFRPSODLQWDQGSUHOLPLQDU\
                 KHDULQJZLWKLQEXVLQHVVGD\V([KLELWVHN(QWHUHG
    027,21E\$QGUHZ-RKQVWRQIRUSUHWULDOUHOHDVHKHUHLQWRFRQVLGHUHN(QWHUHG
                 
    (0(5*(1&127,&(2)$33($/E\$QGUHZ-RKQVWRQUHJDUGLQJRUGHU
                 GHWHQWLRQKHDULQJHN(QYHORSHQRWSRVWPDUNHG0RGLILHGRQHN
                 (QWHUHG
         Case: 1:17-cr-00517 As of: 08/20/2018 09:30 AM CDT 4 of 15
    127,&(RI$SSHDO'XHOHWWHUVHQWWRFRXQVHORIUHFRUGUHJDUGLQJQRWLFHRIDSSHDO
                 HN(QWHUHG
    7UDQVPLVVLRQRIVKRUWUHFRUGDVWR$QGUHZ-RKQVWRQWR86&RXUWRI$SSHDOVUHQRWLFH
                 RIDSSHDOHN(QWHUHG
    127,&(RIGRFNHWLQJUHFRUGRQDSSHDOIURP86&$DVWR$QGUHZ-RKQVWRQUHQRWLFH
                 RIDSSHDO86&$&DVH1XPEHUíPHJ(QWHUHG
    0,187(HQWU\EHIRUHWKH+RQRUDEOH0LFKDHO70DVRQ7KH&RXUWLVLQUHFHLSWRI
                 GHIHQGDQW
VPRWLRQV>@DQGQRWLFHRIPRWLRQ'HIHQGDQW$QGUHZ
                 -RKQVWRQKDVILOHGDQHPHUJHQF\QRWLFHRIDSSHDOWKHUHIRUHWKLV&RXUWGRHVQRW
                 KDYHMXULVGLFWLRQRYHUWKLVPDWWHU7KHQRWLFHRIPRWLRQGDWHLVVWULFNHQQR
                 DSSHDUDQFHLVQHFHVVDU\RQWKDWGDWH0DLOHGQRWLFHUEI(QWHUHG
    0$1'$7(RI86&$GDWHGDVWR$QGUHZ-RKQVWRQUHJDUGLQJQRWLFHRIDSSHDO
                 1RUHFRUGWREHUHWXUQHG7KLVDSSHDOLVDGPLQLVWUDWLYHO\FORVHGDVHUURQHRXVO\
                 RSHQHG7KLVFDVHLVUHWXUQHGWRWKHGLVWULFWFRXUWDVWKHHPHUJHQF\QRWLFHRIDSSHDO
                 LQGLFDWHVWKDWWKHGHIHQGDQWLVDSSHDOLQJWRDGLVWULFWMXGJHIURPWKHPDJLVWUDWHMXGJH
V
                 $XJXVWGHFLVLRQ0DLOHGQRWLFHODV7H[W0RGLILHGRQODV
                 (QWHUHG
       &$6($66,*1('DVWR$QGUHZ-RKQVWRQWRWKH+RQRUDEOH5HEHFFD53DOOPH\HU
                 'HVLJQDWHGDV0DJLVWUDWH-XGJHWKH+RQRUDEOH0LFKDHO70DVRQMQ(QWHUHG
                 
    027,21WRZLWKGUDZDVDWWRUQH\DVWR$QGUHZ-RKQVWRQ by$QWKRQ\:+LOO+LOO
                 $QWKRQ\(QWHUHG
    127,&(RI0RWLRQE\$QWKRQ\:LOOLDP+LOOIRUSUHVHQWPHQWRIPRWLRQWRZLWKGUDZ
                 DVDWWRUQH\EHIRUH+RQRUDEOH5HEHFFD53DOOPH\HURQDW$0
                 +LOO$QWKRQ\(QWHUHG
    $''(1'80RI8QGHUVWDQGLQJDVWR$QGUHZ-RKQVWRQ(QYHORSHSRVWPDUNHG
                 ODV(QWHUHG
    $''(1'80RIXQGHUVWDQGLQJDVWR$QGUHZ-RKQVWRQ([KLELWV(QYHORSH
                 SRVWPDUNHGODV(QWHUHG
    127,&(RI0RWLRQE\$QWKRQ\:LOOLDP+LOOIRUSUHVHQWPHQWRIPRWLRQIRUKHDULQJ
                 PRWLRQIRUPLVFHOODQHRXVUHOLHIPRWLRQIRUPLVFHOODQHRXVUHOLHIPRWLRQWRGLVPLVV
                 PRWLRQWRZLWKGUDZDVDWWRUQH\EHIRUH+RQRUDEOH0LFKDHO70DVRQRQ
                 DW$0+LOO$QWKRQ\(QWHUHG
    25'(5DVWR$QGUHZ-RKQVWRQ0RWLRQKHDULQJKHOGRQ'HIHQGDQW
V
                 HPHUJHQF\QRWLFHRIDSSHDOLVGHQLHG7KH0DJLVWUDWH-XGJH
VGHFLVLRQWRGHWDLQ0U
                 -RKQVWRQSHQGLQJWULDOLVDGHTXDWHO\VXSSRUWHGE\KLVVXEVWDQWLDOFULPLQDOUHFRUGD
                 SRVLWLYHGUXJWHVWDQGWKHZHLJKWRIHYLGHQFHRIDVHULRXVRIIHQVHFRPPLWWHGVRRQ
                 DIWHU0U-RKQVWRQVUHOHDVHIURPFXVWRG\0U+LOO
VPRWLRQIRUOHDYHWRZLWKGUDZDV
                 DWWRUQH\LVHQWHUHGDQGFRQWLQXHGWREHKHDUGEHIRUH0DJLVWUDWH-XGJH0DVRQ7KH
                 FDVHLVUHPDQGHGWR0DJLVWUDWH-XGJH0DVRQ6LJQHGE\WKH+RQRUDEOH5HEHFFD5
                 3DOOPH\HURQ0DLOHGQRWLFHODV(QWHUHG
       &$6($66,*1('DVWR$QGUHZ-RKQVWRQWRWKH+RQRUDEOH0LFKDHO70DVRQWG
                 (QWHUHG
    ,1',&70(17DVWR$QGUHZ-RKQVWRQFRXQWVODV(QWHUHG
    '(6,*1$7,216KHHW)(/21&DWHJRU\ODV(QWHUHG
    0,187(HQWU\EHIRUHWKH+RQRUDEOH-HIIUH\7*LOEHUWDVWR$QGUHZ-RKQVWRQ1R
                 ERQGVHW'HWDLQHGE\PDJLVWUDWHMXGJHODV(QWHUHG
    127,&(RI$UUDLJQPHQWDVWR$QGUHZ-RKQVWRQEHIRUH+RQRUDEOH5HEHFFD5
                 3DOOPH\HURQDW$0ODV(QWHUHG
    25'(5DVWR$QGUHZ-RKQVWRQ0RWLRQKHDULQJKHOGRQ7KH&RXUWKDV
                 EHHQLQIRUPHGWKDWWKLVFDVHKDVEHHQLQGLFWHG$FFRUGLQJO\GHIHQGDQW
VPRWLRQIRUD
                 SUHOLPLQDU\H[DPLQDWLRQKHDULQJLVGHQLHGDVPRRW7KH&RXUWPDNHVQRILQGLQJRQ
                 GHIHQGDQW
VUHTXHVWWRUHGXFHWKH&-$DSSRLQWPHQWRIFRXQVHOWRVWDQGE\FRXQVHO
         Case: 1:17-cr-00517 As of: 08/20/2018 09:30 AM CDT 5 of 15

                  'HIHQGDQW
VSHWLWLRQWRWHUPLQDWH&-$DSSRLQWHGFRXQVHODQGSURFHHGSURVHRUZLWK
                  VWDQGE\FRXQVHOIRUGLVPLVVDORIFULPLQDOFRPSODLQWDQGSUHOLPLQDU\H[DPLQDWLRQ
                  KHDULQJLVJUDQWHGLQSDUWDQGGHQLHGLQSDUW'HIHQGDQW
VPRWLRQIRUSUHWULDOUHOHDVH
                  LVGHQLHGZLWKRXWSUHMXGLFH$WWRUQH\$QWKRQ\:+LOO
VPRWLRQWRZLWKGUDZDV
                  DSSRLQWHGFRXQVHOLVJUDQWHG6LJQHGE\WKH+RQRUDEOH0LFKDHO70DVRQRQ
                  0DLOHGQRWLFHODV(QWHUHG
    25'(5DVWR$QGUHZ-RKQVWRQ$UUDLJQPHQWKHOGRQ'HIHQGDQW
                 LQIRUPHGRIKLVULJKWV'HIHQGDQWZDLYHVKLVULJKWWRDQDWWRUQH\EXWWKHFRXUWZLOO
                 DSSRLQWFRXQVHOWKURXJKWKH)HGHUDO'HIHQGHU3URJUDPWRDFWDVVWDQGE\FRXQVHO
                 'HIHQGDQWHQWHUVSOHDRIQRWJXLOW\WR&RXQWFRQIHUHQFHWREHKHOGE\RURQ
                 'LVFRYHU\PDWHULDOVWREHSURYLGHGWRWKHGHIHQGDQW3UHWULDOPRWLRQVWREH
                 ILOHGE\RURQ6WDWXVDW$0'HIHQGDQWWRUHPDLQLQ
                 FXVWRG\SHQGLQJIXUWKHUSURFHHGLQJV([FOXGDEOHWLPHWREHJLQSXUVXDQWWR
                 K'6LJQHGE\WKH+RQRUDEOH5HEHFFD53DOOPH\HURQ0DLOHG
                 QRWLFHODV(QWHUHG
        )25:$5'('FRS\RIRUGHUWRWKHPDLOER[RIWKH)HGHUDO'HIHQGHU3URJUDPRQ
                  DVWR$QGUHZ-RKQVWRQODV(QWHUHG
    25'(5RI86&$FHUWLILHGFRS\GDWHGDVWR$QGUHZ-RKQVWRQ,WLVRUGHUHG
                 WKDWWKHPRWLRQWRUHLQVWDWHWKLVDSSHDOLVGHQLHG7KHFOHUNRIWKLVFRXUWVKDOOWUDQVPLW
                 WKHWHQGHUHGQRWLFHRIDSSHDODQGGRFNHWLQJVWDWHPHQWWRWKHGLVWULFWFRXUW2QFHWKH
                 GRFXPHQWVDUHILOHGLQWKHGLVWULFWFRXUWWKHFRXUWZLOOVHQGWKHVKRUWUHFRUGRQDSSHDO
                 WRWKLVFRXUWDQGDQHZDSSHDOZLOOEHRSHQHG)RUIXUWKHUGHWDLOVVHHRUGHU0DLOHG
                 QRWLFHODV(QWHUHG
    127,&(2)$33($/E\$QGUHZ-RKQVWRQUHJDUGLQJRUGHURQPRWLRQWRZLWKGUDZDV
                 DWWRUQH\PRWLRQKHDULQJHN(QWHUHG
    '2&.(7,1*VWDWHPHQWE\$QGUHZ-RKQVWRQUHJDUGLQJQRWLFHRIDSSHDOHN
                 (QWHUHG
    127,&(RI$SSHDO'XHOHWWHUVHQWWRFRXQVHORIUHFRUGUHJDUGLQJQRWLFHRIDSSHDO
                 HN(QWHUHG
    7UDQVPLVVLRQRIVKRUWUHFRUGDVWR$QGUHZ-RKQVWRQWR86&RXUWRI$SSHDOVUHQRWLFH
                 RIDSSHDOHN(QWHUHG
    127,&(RIGRFNHWLQJUHFRUGRQDSSHDOIURP86&$DVWR$QGUHZ-RKQVWRQUHQRWLFH
                 RIDSSHDO86&$&DVH1XPEHUíODV(QWHUHG
    127,&(RI6SHHG\7ULDO$FW9LRODWLRQDVWR$QGUHZ-RKQVWRQ(QYHORSHSRVWPDUNHG
                 ODV(QWHUHG
    027,21E\$QGUHZ-RKQVWRQWRFRQVROLGDWH(QYHORSHSRVWPDUNHN
                 (QWHUHG
    127,&(2)$33($/E\$QGUHZ-RKQVWRQUHJDUGLQJRUGHURQPRWLRQIRUKHDULQJ
                 RUGHURQPRWLRQIRUPLVFHOODQHRXVUHOLHIRUGHURQPRWLRQWRGLVPLVVRUGHURQPRWLRQ
                 WRZLWKGUDZDVDWWRUQH\PRWLRQKHDULQJ(QYHORSHSRVWPDUNHN
                 (QWHUHG
    127,&(RI$SSHDO'XHOHWWHUVHQWWRFRXQVHORIUHFRUGUHJDUGLQJQRWLFHRIDSSHDO
                 HN(QWHUHG
    7UDQVPLVVLRQRIVKRUWUHFRUGDVWR$QGUHZ-RKQVWRQWR86&RXUWRI$SSHDOVUHQRWLFH
                 RIDSSHDOHN(QWHUHG
    127,&(RIGRFNHWLQJUHFRUGRQDSSHDOIURP86&$DVWR$QGUHZ-RKQVWRQUHQRWLFH
                 RIDSSHDO86&$&DVH1XPEHUíODV(QWHUHG
    127,&(2)$33($/E\$QGUHZ-RKQVWRQUHJDUGLQJRUGHURQPRWLRQIRUKHDULQJ
                 RUGHURQPRWLRQIRUPLVFHOODQHRXVUHOLHIRUGHURQPRWLRQWRGLVPLVVRUGHURQPRWLRQ
                 WRZLWKGUDZDVDWWRUQH\PRWLRQKHDULQJ(QYHORSHQRWSRVWPDUNHN(QWHUHG
                 
    127,&(RI$SSHDO'XHOHWWHUVHQWWRFRXQVHORIUHFRUGUHJDUGLQJQRWLFHRIDSSHDO
                 HN(QWHUHG
         Case: 1:17-cr-00517 As of: 08/20/2018 09:30 AM CDT 6 of 15
    7UDQVPLVVLRQRIVKRUWUHFRUGDVWR$QGUHZ-RKQVWRQWR86&RXUWRI$SSHDOVUHQRWLFH
                 RIDSSHDOHN(QWHUHG
    127,&(RIGRFNHWLQJUHFRUGRQDSSHDOIURP86&$DVWR$QGUHZ-RKQVWRQUHQRWLFH
                 RIDSSHDO86&$&DVH1XPEHUíODV(QWHUHG
    2%-(&7,21E\$QGUHZ-RKQVWRQWRJUDQGMXU\DQGSHWLWLRQWRGLVPLVVLQGLFWPHQW
                 SXUVXDQWWRVXEVWDQWLYHGXHSURFHVVGHSULYDWLRQVWKHUHRI(QYHORSHSRVWPDUNHG
                 \P'RFNHW7H[W0RGLILHGRQE\&OHUN
V2IILFH\P
                 (QWHUHG
    127,&(2)$33($/E\$QGUHZ-RKQVWRQUHJDUGLQJRUGHURQPRWLRQWRZLWKGUDZDV
                 DWWRUQH\PRWLRQKHDULQJRUGHURQPRWLRQIRUPLVFHOODQHRXVUHOLHIDUUDLJQPHQW
                 VHWUHVHWGHDGOLQHVKHDULQJVVSHHG\WULDOíH[FOXGDEOHVWDUWGHWHQWLRQKHDULQJ
                 RUGHURQPRWLRQIRUKHDULQJRUGHURQPRWLRQIRUPLVFHOODQHRXVUHOLHIRUGHURQ
                 PRWLRQWRGLVPLVVRUGHURQPRWLRQWRZLWKGUDZDVDWWRUQH\PRWLRQKHDULQJ
                 (QYHORSHQRWSRVWPDUNHGHN0RGLILHGRQHN(QWHUHG
    127,&(RI$SSHDO'XHOHWWHUVHQWWRFRXQVHORIUHFRUGUHJDUGLQJQRWLFHRIDSSHDO
                 HN(QWHUHG
    7UDQVPLVVLRQRIVKRUWUHFRUGDVWR$QGUHZ-RKQVWRQWR86&RXUWRI$SSHDOVUHQRWLFH
                 RIDSSHDOHN(QWHUHG
    127,&(RIVXSSOHPHQWDODXWKRULW\DVWR$QGUHZ-RKQVWRQ(QYHORSHQRWSRVWPDUNHG
                 ODV(QWHUHG
    0$1'$7(RI86&$GDWHGDVWR$QGUHZ-RKQVWRQ1RUHFRUGWREH
                 UHWXUQHGODV(QWHUHG
    &(57,),('&232)-8'*0(17RI86&$GDWHGDVWR$QGUHZ-RKQVWRQ
                 UHJDUGLQJQRWLFHRIDSSHDO,WLVRUGHUHGWKDWWKLVDSSHDOLVGLVPLVVHGSXUVXDQWWR
                 )HGHUDO5XOHRI$SSHOODWH3URFHGXUHE0DLOHGQRWLFHODV(QWHUHG
                 
    25'(5DVWR$QGUHZ-RKQVWRQ6WDWXVKHDULQJKHOGRQ7KHFRXUWDJDLQ
                 GLUHFWVWKDWFRXQVHOEHDSSRLQWHGWKURXJKWKH)HGHUDO'HIHQGHU3URJUDPWRDFWDVVWDQG
                 E\FRXQVHOIRU'HIHQGDQW6WDWXVKHDULQJVHWIRUDW$0,QWKHLQWHUHVW
                 RIMXVWLFHDQGUHYLHZRIGLVFRYHU\RUGHUH[FOXGDEOHWLPHWRVWDUWSXUVXDQWWR
                 K$%6LJQHGE\WKH+RQRUDEOH5HEHFFD53DOOPH\HURQ
                 0DLOHGQRWLFHODV(QWHUHG
        )25:$5'('FRS\RIRUGHUWRWKH)HGHUDO'HIHQGHU3URJUDPPDLOER[RQWKHWK
                  IORRUDVWR$QGUHZ-RKQVWRQODV(QWHUHG
    3(7,7,21ILOHGE\$QGUHZ-RKQVWRQWRVXSSUHVVLGHQWLILFDWLRQ(QYHORSHSRVWPDUNHG
                 ODV(QWHUHG
    68&&(66,9(3(7,7,21E\$QGUHZ-RKQVWRQWRGLVPLVVLQGLFWPHQWRULQWKH
                 DOWHUQDWLYHRUGHUVXESRHQDDQGGLVFORVXUH(QYHORSHSRVWPDUNVPP
                 (QWHUHG
    127,&(RIVXSSOHPHQWDODXWKRULW\E\$QGUHZ-RKQVWRQ(QYHORSHSRVWPDUN
                 VPP(QWHUHG
    127,&(RI6XSSOHPHQWDO$XWKRULW\WRVXFFHVVLYHSHWLWLRQWRGLVPLVVDVWR$QGUHZ
                 -RKQVWRQ3RVWPDUNLOOHJLEOHVPP(QWHUHG
    0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                 6XFFHVVLYHSHWLWLRQWRGLVPLVVWKHLQGLFWPHQWLVGHQLHGZLWKRXWSUHMXGLFH7KH
                 JRYHUQPHQWLVH[SHFWHGWRSURYHDWWULDOWKDWDWWKHWLPHRIWKHFKDUJHGUREEHU\WKH
                 EDQN
VDVVHWVZHUHLQVXUHGE\WKH)HGHUDO'HSRVLW,QVXUDQFH&RUSRUDWLRQ6KRXOGWKH
                 JRYHUQPHQWIDLOWRRIIHUHYLGHQFHVXIILFLHQWIRUDMXU\ILQGLQJRQWKLVLVVXHWKHFRXUW
                 ZLOOGLVPLVVWKHLQGLFWPHQW0DLOHGQRWLFHHWY(QWHUHG
    25'(5RI86&$FHUWLILHGFRS\GDWHGDVWR$QGUHZ-RKQVWRQUHJDUGLQJ
                 QRWLFHRIDSSHDOVPP(QWHUHG
         Case: 1:17-cr-00517 As of: 08/20/2018 09:30 AM CDT 7 of 15
    0$1'$7(RI86&$GDWHGDVWR$QGUHZ-RKQVWRQ1RUHFRUGWREH
                 UHWXUQHGVPP(QWHUHG
    127,&(2)$33($/E\$QGUHZ-RKQVWRQUHJDUGLQJRUGHURQPRWLRQWRGLVPLVV
                 (QYHORSHSRVWPDUNHGHN(QWHUHG
    '2&.(7,1*VWDWHPHQWE\$QGUHZ-RKQVWRQUHJDUGLQJQRWLFHRIDSSHDODQG
                 -XULVGLFWLRQDO0HPRUDQGXP'RFXPHQWPRGLILHGE\&OHUNV2IILFHWRLQFOXGHFDVH
                 QXPEHUHN0RGLILHGRQHN(QWHUHG
    $)),'$9,7SXUVXDQWWR86&6ILOHGE\$QGUHZ-RKQVWRQHN(QWHUHG
                 
    127,&(RI$SSHDO'XHOHWWHUVHQWWRFRXQVHORIUHFRUGUHJDUGLQJQRWLFHRIDSSHDO
                 HN(QWHUHG
    7UDQVPLVVLRQRIVKRUWUHFRUGDVWR$QGUHZ-RKQVWRQWR86&RXUWRI$SSHDOVUHQRWLFH
                 RIDSSHDOHN(QWHUHG
    86&$5(&(,9('RQWKHVKRUWUHFRUGDVWR$QGUHZ-RKQVWRQFF
                 (QWHUHG
       25$/027,21E\$QGUHZ-RKQVWRQWR:LWKGUDZ$IILGDYLWOI(QWHUHG
                 
    25'(5DVWR$QGUHZ-RKQVWRQ6WDWXVKHDULQJKHOGRQ$WWRUQH\0DWWKHZ
                 -0F4XDLGLVDSSRLQWHGDVVWDQGE\FRXQVHOIRU'HIHQGDQW-RKQVWRQ'HIHQGDQW
VRUDO
                 PRWLRQWRZLWKGUDZKLVDIILGDYLWLVJUDQWHG6WDWXVKHDULQJVHWIRUDW
                 $0,QWKHLQWHUHVWRIMXVWLFHDQGIRUUHYLHZRIGLVFRYHU\RUGHUH[FOXGDEOHWLPH
                 WRVWDUWSXUVXDQWWRK$%6LJQHGE\WKH+RQRUDEOH5HEHFFD5
                 3DOOPH\HURQ0DLOHGQRWLFHOI(QWHUHG
    &-$25'(5$SSRLQWLQJ&RXQVHO8QGHUWKH&ULPLQDO-XVWLFH$FWDVWR$QGUHZ
                 -RKQVWRQ6LJQHGE\WKH+RQRUDEOH5HEHFFD53DOOPH\HURQ0DLOHG
                 QRWLFHOI(QWHUHG
    $77251($SSHDUDQFHIRUGHIHQGDQW$QGUHZ-RKQVWRQE\0DWWKHZ-RKQ0F4XDLG
                 OI(QWHUHG
    127,&(2)$33($/E\$QGUHZ-RKQVWRQUHJDUGLQJRUGHURQPRWLRQWRGLVPLVV
                 (QYHORSHSRVWPDUNHGLQVWLWXWLRQPDLOURRPHN(QWHUHG
                 
    127,&(RI$SSHDO'XHOHWWHUVHQWWRFRXQVHORIUHFRUGUHJDUGLQJQRWLFHRIDSSHDO
                 HN(QWHUHG
    7UDQVPLVVLRQRIVKRUWUHFRUGDVWR$QGUHZ-RKQVWRQWR86&RXUWRI$SSHDOVUHQRWLFH
                 RIDSSHDOHN(QWHUHG
    027,21E\$QGUHZ-RKQVWRQIRU6XESRHQDRI0DWHULDO(YLGHQFHPPD(QWHUHG
                 
    127,&(RIGRFNHWLQJUHFRUGRQDSSHDOIURP86&$DVWR$QGUHZ-RKQVWRQUHQRWLFH
                 RIDSSHDO86&$&DVH1XPEHUíODV(QWHUHG
    (í0$,/&RUUHVSRQGHQFHE\$QGUHZ-RKQVWRQJF\(QWHUHG
    027,21E\$QGUHZ-RKQVWRQWR'LVPLVV,QGLFWPHQWPPD(QWHUHG
    0$1'$7(RI86&$GDWHGDVWR$QGUHZ-RKQVWRQUHJDUGLQJQRWLFHRI
                 DSSHDO1RUHFRUGWREHUHWXUQHGODV(QWHUHG
    &(57,),('&232)23,1,21IURPWKH86&$IRUWKHDVWR$QGUHZ-RKQVWRQ,WLV
                 RUGHUHGWKDWWKHDSSHDOLVGLVPLVVHGIRUODFNRIMXULVGLFWLRQ)RUIXUWKHUGHWDLOVVHH
                 RUGHU0DLOHGQRWLFHODV(QWHUHG
    0$1'$7(RI86&$GDWHGDVWR$QGUHZ-RKQVWRQ1RUHFRUGWREH
                 UHWXUQHGODV(QWHUHG
    &(57,),('&232)-8'*0(17RI86&$GDWHGDVWR$QGUHZ-RKQVWRQ
                 UHJDUGLQJQRWLFHRIDSSHDO,WLVRUGHUHGWKDWWKLVFDVHLVGLVPLVVHGSXUVXDQWWR
         Case: 1:17-cr-00517 As of: 08/20/2018 09:30 AM CDT 8 of 15

                   )HGHUDO5XOHRI$SSHOODWH3URFHGXUHEODV(QWHUHG
     25'(5RI86&$FHUWLILHGFRS\GDWHGDVWR$QGUHZ-RKQVWRQUHJDUGLQJ
                  QRWLFHRIDSSHDOQRWLFHRIDSSHDO86&$1RVíDQGí,7,6
                  25'(5('WKDWWKHVHDSSHDOVDUH',60,66('SXUVXDQWWR)HGHUDO5XOHRI$SSHOODWH
                  3URFHGXUHEJF\(QWHUHG
     0$1'$7(RI86&$GDWHGDVWR$QGUHZ-RKQVWRQ1RUHFRUGWREH
                  UHWXUQHGJF\(QWHUHG
     027,21E\$QGUHZ-RKQVWRQWRTXDVK arrest and suppress evidence (pro se)
                  0F4XDLG0DWWKHZ(QWHUHG
     027,21E\$QGUHZ-RKQVWRQIRUELOORISDUWLFXODUV and objection (pro se)0F4XDLG
                  0DWWKHZ(QWHUHG
     027,21E\$QGUHZ-RKQVWRQIRUUHOHDVHIURPFXVWRG\ (pro se)0F4XDLG0DWWKHZ
                  (QWHUHG
     0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                  %\DJUHHPHQWVWDWXVKHDULQJVHWIRULVVWULFNHQDQGUHíVHWWRDW
                  $00DLOHGQRWLFHHWY(QWHUHG
     0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                  6WDWXVKHDULQJKHOGRQ0RWLRQIRUELOORISDUWLFXODUVDQGREMHFWLRQ
                  PRWLRQWRGLVPLVVDUHGHQLHG0RWLRQIRUUHOHDVHIURPFXVWRG\LVGHQLHGZLWKRXW
                  SUHMXGLFH0RWLRQWRTXDVKDUUHVWLVHQWHUHGDQGFRQWLQXHGIRUEULHILQJ5HVSRQVHWR
                  EHILOHGE\RURQUHSO\WREHILOHGVWDWXVKHDULQJDQGUXOLQJVHW
                  IRUDW$00RWLRQIRUUHGXFWLRQRI&-$DWWRUQH\WRVWDQGE\FRXQVHO
                  LVZLWKGUDZQ0RWLRQIRUVXESRHQDRIPDWHULDOHYLGHQFHLVJUDQWHGLQWKDWWKH
                  JRYHUQPHQWKDVSURGXFHGDOOPDWHULDOVUHVSRQVLYHWRWKLVUHTXHVWWKDWDUHLQLWV
                  SRVVHVVLRQ7KHJRYHUQPHQWZLOOGLVFORVHWKHFRPPXQLFDWLRQVWRWKHRIILFHUZKR
                  VWRSSHG'HIHQGDQW
VYHKLFOH0RWLRQWRFRQVROLGDWHDSSHDOVLVZLWKGUDZQ
                  ([FOXGDEOHWLPHWRFRQWLQXHSXUVXDQWWRK'0DLOHGQRWLFHHWY
                  (QWHUHG
     25'(5RI86&$DVWR$QGUHZ-RKQVWRQUHJDUGLQJQRWLFHRIDSSHDO,7,6
                  25'(5('WKDWWKLVDSSHDOLV',60,66('7KLVDSSHDOíWRWKHH[WHQWSODLQWLII
                  DSSHDOVWKHGLVWULFWFRXUWVSUHWULDOGHWHQWLRQRUGHUíGXSOLFDWHVDQHDUOLHUDSSHDOILOHGRQ
                  $XJXVWDQGGRFNHWHGLQWKLVFRXUWDV$SSHDO1Rí2QO\RQHDSSHDO
                  LVQHFHVVDU\+DUULVY%HOOLQ0HPRULDO+RVSLWDO)GWK&LU
                  )XUWKHUWKHFRXUWKDVDOUHDG\UHYLHZHGWKHSUHWULDOGHWHQWLRQRUGHUDQGWKHRUGHUZDV
                  DIILUPHGRQ6HSWHPEHUVPP(QWHUHG
     25'(5RI86&$FHUWLILHGFRS\GDWHGDVWR$QGUHZ-RKQVWRQUHJDUGLQJ
                  QRWLFHRIDSSHDO2QFRQVLGHUDWLRQRIWKHSDSHUVILOHGLQWKLVDSSHDODQGUHYLHZRI
                  WKHUHFRUG,7,625'(5('WKDWWKLVDSSHDOLV',60,66('VPP(QWHUHG
                  
     0$1'$7(RI86&$GDWHGDVWR$QGUHZ-RKQVWRQ1RUHFRUGWREH
                  UHWXUQHG86&$íVPP(QWHUHG
     5(63216(E\86$DVWR$QGUHZ-RKQVWRQUHJDUGLQJ027,21E\$QGUHZ-RKQVWRQ
                  WRTXDVK arrest and suppress evidence (pro se)$WWDFKPHQWV([KLELW
                  ([KLELW%RQG$DURQ(QWHUHG
    5(3/E\$QGUHZ-RKQVWRQWRUHVSRQVHWRPRWLRQ0F4XDLG0DWWKHZ(QWHUHG
                  
    027,21E\$QGUHZ-RKQVWRQWRGLVPLVV0F4XDLG0DWWKHZ(QWHUHG
    0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                  6WDWXVKHDULQJDQGPRWLRQKHDULQJKHOGRQ$VWKHFDOOHU
VLGHQWLILFDWLRQ
                  RI'HIHQGDQW
VOLFHQVHSODWHLVVXIILFLHQWWRHVWDEOLVKSUREDEOHFDXVHPRWLRQWRTXDVK
                  DUUHVWDQGVXSSUHVVHYLGHQFHLVGHQLHG'HIHQGDQW
VPRWLRQWRFRPSHOGLVFRYHU\RU
                  RWKHUZLVHGLVPLVVWKHLQGLFWPHQWLVGHQLHGDVWKHJRYHUQPHQWKDVSURGXFHGRU
                  ZLOOSURGXFHDOODYDLODEOHGLVFRYHU\6WDWXVKHDULQJVHWIRUDW$0,Q
                  WKHLQWHUHVWRIMXVWLFHDQGIRUFRQWLQXHGGLVFRYHU\RUGHUH[FOXGDEOHWLPHWRVWDUW
         Case: 1:17-cr-00517 As of: 08/20/2018 09:30 AM CDT 9 of 15

                   SXUVXDQWWRK$%0DLOHGQRWLFHHWY(QWHUHG
    127,&(2)$33($/E\$QGUHZ-RKQVWRQUHJDUGLQJRUGHURQPRWLRQWRTXDVKRUGHU
                  RQPRWLRQWRGLVPLVVPRWLRQKHDULQJVHWUHVHWKHDULQJVVSHHG\WULDOíH[FOXGDEOH
                  VWDUW(QYHORSHSRVWPDUNHG,QVWLWXWLRQPDLOURRPHN
                  (QWHUHG
    127,&(RI$SSHDO'XHOHWWHUVHQWWRFRXQVHORIUHFRUGUHJDUGLQJQRWLFHRIDSSHDO
                  HN(QWHUHG
    7UDQVPLVVLRQRIVKRUWUHFRUGDVWR$QGUHZ-RKQVWRQWR86&RXUWRI$SSHDOVUHQRWLFH
                  RIDSSHDOHN(QWHUHG
    127,&(RIGRFNHWLQJUHFRUGRQDSSHDOIURP86&$DVWR$QGUHZ-RKQVWRQUHQRWLFH
                  RIDSSHDO86&$&DVH1XPEHUíVPP(QWHUHG
    &,5&8,7UXOHEIHHQRWLFHVPP(QWHUHG
    0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                  6WDWXVKHDULQJKHOGRQ0DLOHGQRWLFHHWY(QWHUHG
    0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                  6WDWXVKHDULQJKHOGRQ$V0U-RKQVWRQKDVILOHGDQDSSHDOWKLVFRXUWODFNV
                  MXULVGLFWLRQRYHUKLVFDVHSHQGLQJUHPDQG0DLOHGQRWLFHHWY(QWHUHG
    '(0$1'WR6WULNH'HWHQWLRQ2UGHUDQG5HOHDVHQDWXUDOSHUVRQIURPFXVWRG\E\
                  $QGUHZ-RKQVWRQMK(QWHUHG
    027,21E\$QGUHZ-RKQVWRQWRGLVPLVV,QGLFWPHQWSXUVXDQWWR)HG5&LY3
                  E([KLELWV(QYHORSH3RVWPDUNHGMK(QWHUHG
    0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                  6WDWXVKHDULQJVHWIRUDW$00DLOHGQRWLFHHWY(QWHUHG
                  
    25'(5RI86&$&HUWLILHG&RS\GDWHGDVWR$QGUHZ-RKQVWRQUHJDUGLQJ
                  QRWLFHRIDSSHDO,7,625'(5('WKDWWKHDSSHDOLV',60,66('IRUODFNRI
                  MXULVGLFWLRQ7KHDSSHOODQWPXVWZDLWWRDSSHDOXQWLOWKHGLVWULFWFRXUWKDVLVVXHGDILQDO
                  MXGJPHQW:HFRQVWUXHWKHDSSHOODQWVSHWLWLRQIRUZULWRIPDQGDPXVDVDUHVSRQVHWR
                  WKLVFRXUWVRUGHUWRVKRZFDXVHZK\WKHDSSHDOVKRXOGQRWEHGLVPLVVHGIRUODFNRI
                  MXULVGLFWLRQ%XWHYHQLIZHZHUHWRFRQVLGHULWDVDSHWLWLRQIRUZULWRIPDQGDPXVZH
                  ZRXOGGHQ\LW7KHDSSHOODQWGRHVQRWVKRZVXFKDFOHDUULJKWWRWKHUHOLHIVRXJKWWKDW
                  WKHGUDVWLFUHPHG\RIPDQGDPXVLVDSSURSULDWHKHUH$QGWKLVFRXUWDOUHDG\KDV
                  DIILUPHGWKHGLVWULFWFRXUW
VGHQLDORIUHOHDVHSHQGLQJWULDO7KHDSSHOODQWLVZDUQHGWKDW
                  IXUWKHUDWWHPSWVWRHYDGHWKHILQDOMXGJPHQWUXOHPD\UHVXOWLQPRQHWDU\VDQFWLRQVMK
                  (QWHUHG
    25'(5RI86&$FHUWLILHGFRS\GDWHGDVWR$QGUHZ-RKQVWRQUHJDUGLQJ
                  QRWLFHRIDSSHDO,7,625'(5('WKDWWKHDSSHDOLV',60,66('IRUODFNRI
                  MXULVGLFWLRQ7KHDSSHOODQWPXVWZDLWWRDSSHDOXQWLOWKHGLVWULFWFRXUWKDVLVVXHGDILQDO
                  MXGJPHQW:HFRQVWUXHWKHDSSHOODQWVSHWLWLRQIRUZULWRIPDQGDPXVDVDUHVSRQVHWR
                  WKLVFRXUW
VRUGHUWRVKRZFDXVHZK\WKHDSSHDOVKRXOGQRWEHGLVPLVVHGIRUODFNRI
                  MXULVGLFWLRQ%XWHYHQLIZHZHUHWRFRQVLGHULWDVDSHWLWLRQIRUZULWRIPDQGDPXVZH
                  ZRXOGGHQ\LW7KHDSSHOODQWGRHVQRWVKRZVXFKDFOHDUULJKWWRWKHUHOLHIVRXJKWWKDW
                  WKHGUDVWLFUHPHG\RIPDQGDPXVLVDSSURSULDWHKHUH$QGWKLVFRXUWDOUHDG\KDV
                  DIILUPHGWKHGLVWULFWFRXUW
VGHQLDORIUHOHDVHSHQGLQJWULDO7KHDSSHOODQWLVZDUQHGWKDW
                  IXUWKHUDWWHPSWVWRHYDGHWKHILQDOMXGJPHQWUXOHPD\UHVXOWLQPRQHWDU\VDQFWLRQVMK
                  (QWHUHG
    0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                  6WDWXVKHDULQJKHOGRQ6WDWXVKHDULQJVHWIRUDW$0
                  0DLOHGQRWLFHHWY(QWHUHG
    0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                  6WDWXVKHDULQJKHOGRQ6WDWXVKHDULQJVHWIRUDW$0-XU\
                  7ULDOVHWIRUDW$0*RYHUQPHQW
VGLVFORVXUHVWREHPDGHE\
                  ,QWKHLQWHUHVWRIMXVWLFHDQGIRUSOHDQHJRWLDWLRQVRUGHUH[FOXGDEOHWLPHWR
                  VWDUWSXUVXDQWWRK$%0DLOHGQRWLFHHWY(QWHUHG
        Case: 1:17-cr-00517 As of: 08/20/2018 09:30 AM CDT 10 of 15
    0$1'$7(RI86&$GDWHGDVWR$QGUHZ-RKQVWRQ1RUHFRUGWREH
                  UHWXUQHGMK(QWHUHG
    25'(5RI86&$FHUWLILHGFRS\GDWHGDVWR$QGUHZ-RKQVWRQUHJDUGLQJ
                  QRWLFHRIDSSHDO6XEPLWWHG'HFLGHGMK(QWHUHG
                  
    $0(1'('027,21E\$QGUHZ-RKQVWRQWRTXDVKDUUHVWDQGVXSSUHVV(QYHORSH
                  3RVWPDUN,OOHJLEOHMK(QWHUHG
    0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUWR$QGUHZ-RKQVWRQ7KH
                  JRYHUQPHQWLVGLUHFWHGWRUHVSRQGWR'HIHQGDQW
VDPHQGHGPRWLRQWRTXDVKZLWKLQ
                  GD\V0DLOHGQRWLFHHWY(QWHUHG
    027,21E\$QGUHZ-RKQVWRQLQOLPLQH to Bar Testimony (Pro Se)0F4XDLG
                  0DWWKHZ(QWHUHG
    0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                  'HIHQGDQW$QGUHZ-RKQVWRQ
VSURVHPRWLRQWREDUWHVWLPRQ\LVJUDQWHGLQSDUW
                  DQGGHQLHGLQSDUW$WWULDOLQWKLVFDVHWKHFRXUWZLOODGKHUHWRWKH5XOHVRI(YLGHQFH
                  DQGZLOOQRWDGPLWKHDUVD\WHVWLPRQ\7RWKHH[WHQW0U-RKQVRQEHOLHYHVKLV
                  HYLGHQWLDU\REMHFWLRQFRQVWLWXWHVDQDGGLWLRQDOEDVLVIRUGLVPLVVDORIWKHLQGLFWPHQWWKH
                  FRXUWVLPSO\QRWHVWKDWWKHUXOHVRIHYLGHQFHRWKHUWKDQWKRVHUHJDUGLQJSULYLOHJHGR
                  QRWDSSO\GXULQJJUDQGMXU\SURFHHGLQJV6HH)HG5(YLGG0F.HWKDQY
                  8QLWHG6WDWHV86,QJUDQGMXU\SURFHHGLQJVWKHRUGLQDU\UXOHV
                  RIHYLGHQFHGRQRWDSSO\8QLWHG6WDWHVY&DODQGUD86
                  WHFKQLFDOSURFHGXUDODQGHYLGHQWLDU\UXOHVJRYHUQLQJFULPLQDOWULDOVJHQHUDOO\GRQRW
                  UHVWUDLQJUDQGMXU\SURFHHGLQJV&RVWHOORY8QLWHG6WDWHV86D
                  FRQYLFWLRQFDQEHVXVWDLQHGHYHQLILQGLFWPHQWLVEDVHGH[FOXVLYHO\RQKHDUVD\
                  0DLOHGQRWLFHHWY(QWHUHG
    027,21E\$QGUHZ-RKQVWRQWRVXSSUHVVLGHQWLILFDWLRQ(QYHORSHSRVWPDUNHG
                  HZ(QWHUHG
    027,21E\$QGUHZ-RKQVWRQWRGLVPLVVLQGLFWPHQWIRUODFNRIVXEMHFWíPDWWHU
                  MXULVGLFWLRQRUDQ\RWKHUUHDVRQMXVWLI\LQJUHOLHI(QYHORSHSRVWPDUNHGHZ
                  (QWHUHG
    027,21E\$QGUHZ-RKQVWRQWRVXSSOHPHQW027,21E\$QGUHZ-RKQVWRQLQ
                  OLPLQH to Bar Testimony (Pro Se) Additional Authority0F4XDLG0DWWKHZ
                  (QWHUHG
    $77251('HVLJQDWLRQIRU86$RI7LIIDQ\$UGDP$UGDP7LIIDQ\(QWHUHG
                  
    027,21E\$QGUHZ-RKQVWRQIRUGLVFRYHU\ Order for Phone Records (pro se)
                  0F4XDLG0DWWKHZ(QWHUHG
    5(63216(E\86$DVWR$QGUHZ-RKQVWRQUHJDUGLQJ027,21E\$QGUHZ-RKQVWRQ
                  WRTXDVK$WWDFKPHQWV([KLELW([KLELW%RQG$DURQ(QWHUHG
                  
    (í0$,/&255(6321'(1&(IURP$QGUHZ-RKQVWRQGDWHG\DS
                  (QWHUHG
    0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                  'HIHQGDQWLVFDXWLRQHGWKDWKLVFRPPXQLFDWLRQVZLWKWKHFRXUWVKRXOGEHLQWKHIRUP
                  RIPRWLRQVRUSOHDGLQJVDQGZLWKVHUYLFHRQRSSRVLQJFRXQVHO0DLOHGQRWLFHHWY
                  (QWHUHG
    (í0$,/&255(6321'(1&(IURP$QGUHZ-RKQVWRQGDWHG\DS
                  (QWHUHG
    127,&(RI6XSSOHPHQWDO$XWKRULW\WR0RWLRQWR'LVPLVVIRUODFNRIVXEMHFWE\
                  $QGUHZ-RKQVWRQ(QYHORSHQRW3RVWPDUNHGMK(QWHUHG
    027,21E\$QGUHZ-RKQVWRQIRUGLVFORVXUH of 404(b) material0F4XDLG0DWWKHZ
                  (QWHUHG
        Case: 1:17-cr-00517 As of: 08/20/2018 09:30 AM CDT 11 of 15
    027,21E\$QGUHZ-RKQVWRQIRUGLVFORVXUH of Exculpatory Evidence0F4XDLG
                  0DWWKHZ(QWHUHG
    027,21E\$QGUHZ-RKQVWRQ(DUO\5HWXUQRI6XESRHQDV0F4XDLG0DWWKHZ
                  (QWHUHG
    0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                  6WDWXVKHDULQJVHWIRUDW$00DLOHGQRWLFHHWY(QWHUHG
                  
    027,21E\$QGUHZ-RKQVWRQWRFRQWLQXH status hearing and/or release0F4XDLG
                  0DWWKHZ(QWHUHG
    027,21E\$QGUHZ-RKQVWRQWRVXSSOHPHQW027,21E\$QGUHZ-RKQVWRQWRTXDVK
                  0F4XDLG0DWWKHZ(QWHUHG
    027,21E\$QGUHZ-RKQVWRQLQOLPLQH to exclude certain evidence0F4XDLG
                  0DWWKHZ(QWHUHG
    0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                  %\DJUHHPHQWVWDWXVKHDULQJVHWIRULVVWULFNHQDQGUHíVHWWRDW
                  $00DLOHGQRWLFHHWY(QWHUHG
    0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                  0RWLRQWRDGMXVWFRXUWGDWHIRUVWDWXVKHDULQJLVJUDQWHG0DLOHGQRWLFHHWY
                  (QWHUHG
    027,21E\$QGUHZ-RKQVWRQIRUGLVFORVXUH of evidence0F4XDLG0DWWKHZ
                  (QWHUHG
    3(7,7,21E\$QGUHZ-RKQVWRQIRUZULWRI5LJKWDQGRU'HFODUDWRU\-XGJPHQW
                  (QYHORSHQRWSRVWPDUNHG\DS(QWHUHG
    0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                  6WDWXVKHDULQJKHOGRQ*RYHUQPHQW
VGLVFORVXUHVFRQVLVWLQJRIH[FXOSDWRU\
                  HYLGHQFHDQGEPDWHULDOVWREHPDGHZLWKLQVHYHQGD\V-XU\7ULDOVHWIRU
                  WRVWDQG6WDWXVKHDULQJVHWIRUDW$0,QWKHLQWHUHVWRI
                  MXVWLFHRUGHUH[FOXGDEOHWLPHWRVWDUWSXUVXDQWWRK$%0DLOHGQRWLFH
                  HWY(QWHUHG
    $16:(5WR,QGLFWPHQWE\$QGUHZ-RKQVWRQIRUGLVFORVXUH and answer to indictment
                  0F4XDLG0DWWKHZ'RFNHWWH[WPRGLILHGE\&OHUN
V2IILFH0RGLILHGRQ
                  EJ(QWHUHG
    027,21E\86$0RWLRQIRU6WDWXV5HYLVHGDVWR$QGUHZ-RKQVWRQ%RQG$DURQ
                  (QWHUHG
    127,&(RI0RWLRQE\$DURQ5LFKDUG%RQGIRUSUHVHQWPHQWRIPRWLRQIRU
                  PLVFHOODQHRXVUHOLHIEHIRUH+RQRUDEOH5HEHFFD53DOOPH\HURQDW
                  $0%RQG$DURQ(QWHUHG
    027,21E\$QGUHZ-RKQVWRQLQOLPLQH0F4XDLG0DWWKHZ(QWHUHG
    0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                  0RWLRQKHDULQJKHOGRQ*RYHUQPHQW
VPRWLRQIRUVWDWXVLVJUDQWHG7KH
                  FRXUWLQWHQGVWRUXOHSURPSWO\RQDOOSHQGLQJPRWLRQV0DLOHGQRWLFHHWY(QWHUHG
                  
    027,21E\$QGUHZ-RKQVWRQWRVXSSOHPHQW027,21E\$QGUHZ-RKQVWRQLQ
                  OLPLQH prepared by Andrew Johnston0F4XDLG0DWWKHZ(QWHUHG
    027,21E\$QGUHZ-RKQVWRQWRVXSSOHPHQW027,21E\$QGUHZ-RKQVWRQLQ
                  OLPLQH drafted by Andrew Johnston0F4XDLG0DWWKHZ(QWHUHG
    0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                  2QWKHFRXUW
VRZQPRWLRQVWDWXVKHDULQJVHWIRULVVWULFNHQDQGUHíVHWWR
                  DW$00DLOHGQRWLFHHWY(QWHUHG
    25'(5DVWR$QGUHZ-RKQVWRQ$QGUHZ-RKQVWRQZDVFKDUJHGE\LQGLFWPHQWZLWK
                  WKH-XO\UREEHU\RIWKH%\OLQH%DQNLQ+DUZRRG+HLJKWV,OOLQRLV7KHFDVHLV
        Case: 1:17-cr-00517 As of: 08/20/2018 09:30 AM CDT 12 of 15

                   VHWIRUWULDORQ0D\-RKQVWRQZKRKDVFKRVHQWRUHSUHVHQWKLPVHOIKDVILOHG
                   DQXPEHURIPRWLRQV,QDGGLWLRQ-RKQVWRQ
VVWDQGE\FRXQVHOKDVILOHGFHUWDLQPRWLRQV
                   7KHJRYHUQPHQWKDVUHVSRQGHG*RYHUQPHQW
V0RWLRQIRU6WDWXV*RYHUQPHQW
V
                   5HVSRQVHWR'HIHQGDQW
V$PHQGHG0RWLRQWR4XDVKDQG6XSSUHVV$VH[SODLQHG
                   -RKQVWRQ
VGLVFORVXUHPRWLRQV>@DUHJUDQWHG7KH3HWLWLRQIRU
                   'LVFRYHU\LVGHQLHGDVPRRW+LVPRWLRQVWRH[FOXGHFHUWDLQHYLGHQFHSULRUWRWULDO
                   >@DUHGHQLHG+LVPRWLRQVWRTXDVKDUUHVWDQGEDUWHVWLPRQ\>
                   @DUHGHQLHGDVLVKLVPRWLRQWRGLVPLVVWKHLQGLFWPHQW+LVVXSSOHPHQWDO
                   PRWLRQWRTXDVKLVVWULFNHQZLWKRXWSUHMXGLFHWRUHQHZDODQGKHDULQJSULRUWR
                   DGPLVVLRQRIDQ\RIKLVVWDWHPHQWVDWWULDO)RUIXUWKHUGHWDLOVHH2UGHU6LJQHGE\WKH
                   +RQRUDEOH5HEHFFD53DOOPH\HURQ0D\0DLOHGQRWLFHHWY(QWHUHG
                   
    0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                  6WDWXVKHDULQJKHOGRQ3URSRVHGMXU\LQVWUXFWLRQVOLVWRIZLWQHVVHVYRLU
                  GLUHTXHVWLRQVVWDWHPHQWRIWKHFDVHPRWLRQVLQOLPLQHWREHILOHGE\FORVHRIEXVLQHVV
                  0DLOHGQRWLFHHWY(QWHUHG
    *29(510(17
6352326('67$7(0(172)7+(&$6(E\86$DVWR$QGUHZ
                  -RKQVWRQ%RQG$DURQ(QWHUHG
    027,21E\86$LQOLPLQHDVWR$QGUHZ-RKQVWRQ GOVERNMENTS
                  CONSOLIDATED MOTIONS IN LIMINE%RQG$DURQ(QWHUHG
    027,21E\$QGUHZ-RKQVWRQWRFRQWLQXH trial date0F4XDLG0DWWKHZ(QWHUHG
                  
    127,&(RI0RWLRQE\0DWWKHZ-RKQ0F4XDLGIRUSUHVHQWPHQWRIPRWLRQWRFRQWLQXH
                  EHIRUH+RQRUDEOH5HEHFFD53DOOPH\HURQDW$00F4XDLG
                  0DWWKHZ(QWHUHG
    027,21E\$QGUHZ-RKQVWRQIRUUHFRQVLGHUDWLRQUHRUGHURQPRWLRQWRGLVPLVV
                  RUGHURQPRWLRQWRTXDVKRUGHURQPRWLRQWRVXSSUHVVRUGHURQPRWLRQWR
                  VXSSOHPHQWRUGHURQPRWLRQIRUGLVFRYHU\RUGHURQPRWLRQIRUGLVFORVXUH
                  RUGHURQPRWLRQIRUPLVFHOODQHRXVUHOLHIRUGHURQPRWLRQLQ
                  OLPLQH prepared by Andrew Johnston$WWDFKPHQWV
                  ([KLELW(íPDLO([KLELW(YLGHQFHUHFHLSW0F4XDLG0DWWKHZ(QWHUHG
                  
    0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                  0RWLRQKHDULQJKHOGRQ'HIHQGDQW
VPRWLRQWRFRQWLQXHWULDOGDWHRI0D\
                  LVJUDQWHG-XU\7ULDOVHWIRULVVWULFNHQDQGUHíVHWWR
                  DW$0*RYHUQPHQW
VUHVSRQVHWR'HIHQGDQW
VPRWLRQWREHILOHG
                  ZLWKLQVHYHQGD\V,QWKHLQWHUHVWRIMXVWLFHDQGIRUWULDOSUHSDUDWLRQRUGHU
                  H[FOXGDEOHWLPHWRVWDUWRQDQGHQGRQSXUVXDQWWR
                  K$%0DLOHGQRWLFHHWY(QWHUHG
    027,21E\$QGUHZ-RKQVWRQIRUUHFXVDORI-XGLFLDODVVLJQPHQWDQGVXESRHQDRI
                  $DURQ5%RQG$86$([KLELWV(QYHORSHSRVWPDUNEJ(QWHUHG
                  
    027,21E\$QGUHZ-RKQVWRQIRUUHFXVDORIMXGLFLDODVVLJQPHQWDQGVXESRHQDRI
                  $DURQ5%RQG$86$$WWDFKPHQWV(QYHORSHSRVWPDUNHG\DS
                  (QWHUHG
    5(63216(E\86$DVWR$QGUHZ-RKQVWRQUHJDUGLQJ027,21E\$QGUHZ-RKQVWRQ
                  IRUUHFRQVLGHUDWLRQUHRUGHURQPRWLRQWRGLVPLVVRUGHURQPRWLRQWRTXDVKRUGHU
                  RQPRWLRQWRVXSSUHVVRUGHURQPRWLRQWRVXSSOHPHQWRUGHURQPRWLRQIRU
                  GLVFRYHU\RUGHURQPRWLRQIRUGLVFORVXUH%RQG$DURQ(QWHUHG
                  
    3(7,7,21ILOHGE\$QGUHZ-RKQVWRQ for Writ of Prohibition by Andrew Johnston (pro
                  se)0F4XDLG0DWWKHZ(QWHUHG
    0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                  7KHFRXUWFRQVWUXHV0U-RKQVWRQ
VSHWLWLRQDVDQREMHFWLRQWRWKHFRXUW
VMXULVGLFWLRQ
                  7KDWREMHFWLRQLVRYHUUXOHG0DLOHGQRWLFHHWY(QWHUHG
        Case: 1:17-cr-00517 As of: 08/20/2018 09:30 AM CDT 13 of 15
    25'(5DVWR$QGUHZ-RKQVWRQ7KHPRWLRQIRUUHFXVDO>@LVGHQLHG)RU
                  IXUWKHUGHWDLOVHH2UGHU6LJQHGE\WKH+RQRUDEOH5HEHFFD53DOOPH\HURQ0D\
                  0DLOHGQRWLFHHWY(QWHUHG
    5(63216(E\$QGUHZ-RKQVWRQUHJDUGLQJ027,21E\86$LQOLPLQHDVWR$QGUHZ
                  -RKQVWRQ GOVERNMENTS CONSOLIDATED MOTIONS IN LIMINE pro se
                  0F4XDLG0DWWKHZ(QWHUHG
    127,&(RIDVWR$QGUHZ-RKQVWRQUHJDUGLQJ027,21E\$QGUHZ-RKQVWRQWR
                  FRQWLQXH status hearing and/or release Supplement to Motion for Release
                  0F4XDLG0DWWKHZ(QWHUHG
    3(7,7,21IRU:ULWRI3URKLELWLRQE\$QGUHZ-RKQVWRQ([KLELWVEJ(QWHUHG
                  
    5(3/E\$QGUHZ-RKQVWRQWRUHVSRQVHWRPRWLRQ to reconsider0F4XDLG
                  0DWWKHZ(QWHUHG
    0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                  )LQDO3UHWULDO&RQIHUHQFHDQGUXOLQJRQWKHPRWLRQVLQOLPLQHVHWIRUDW
                  $00DLOHGQRWLFHHWY(QWHUHG
    127,&(RIGRFNHWLQJUHFRUGRQDSSHDOIURP86&$DVWR$QGUHZ-RKQVWRQ86&$
                  &DVH1XPEHUíEJ(QWHUHG
    &,5&8,7UXOHEIHHQRWLFHEJ(QWHUHG
    25'(5RI86&$GDWHGDVWR$QGUHZ-RKQVWRQUHJDUGLQJQRWLFHRIDSSHDO
                  1Rí7KHIROORZLQJLVEHIRUHWKHFRXUW3(7,7,21)25:5,72)
                  0$1'$086ILOHGRQ-XQHE\SURVHSHWLWLRQHU7KHSHWLWLRQIRUZULWRI
                  PDQGDPXVLV'(1,('-RKQVWRQPD\FKDOOHQJHWKHGHQLDORIKLVPRWLRQIRUUHFXVDOLQ
                  DQDSSHDOIURPDILQDOGHFLVLRQRIWKHGLVWULFWFRXUW6HH)RZOHUY%XWWV)G
                  WK&LUEJ(QWHUHG
    25'(5RI86&$FHUWLILHGFRS\GDWHGDVWR$QGUHZ-RKQVWRQUHJDUGLQJ
                  QRWLFHRIDSSHDO1Rí7KHIROORZLQJLVEHIRUHWKHFRXUW3(7,7,21)25
                  :5,72)0$1'$086ILOHGRQ-XQHE\SURVHSHWLWLRQHU7KHSHWLWLRQIRU
                  ZULWRIPDQGDPXVLV'(1,('-RKQVWRQPD\FKDOOHQJHWKHGHQLDORIKLVPRWLRQIRU
                  UHFXVDOLQDQDSSHDOIURPDILQDOGHFLVLRQRIWKHGLVWULFWFRXUW6HH)RZOHUY%XWWV
                  )GWK&LUEJ(QWHUHG
    027,21E\$QGUHZ-RKQVWRQWRFRPSHO discovery by Andrew Johnston pro se
                  0F4XDLG0DWWKHZ(QWHUHG
    352326('-XU\,QVWUXFWLRQVE\86$DVWR$QGUHZ-RKQVWRQ%RQG$DURQ
                  (QWHUHG
    352326('9RLU'LUHE\86$DVWR$QGUHZ-RKQVWRQ%RQG$DURQ(QWHUHG
                  
    :,71(66/LVWE\86$DVWR$QGUHZ-RKQVWRQ%RQG$DURQ(QWHUHG
    352326('-XU\,QVWUXFWLRQVE\$QGUHZ-RKQVWRQ0F4XDLG0DWWKHZ(QWHUHG
                  
    127,&(RI6XESRHQD2EVWUXFWLRQDVWR$QGUHZ-RKQVWRQ filed pro se0F4XDLG
                  0DWWKHZ(QWHUHG
    0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                  )LQDO3UHWULDO&RQIHUHQFHKHOGRQ'HIHQGDQWZDVDJDLQFDXWLRQHGDERXWWKH
                  ULVNVRIVHOIíUHSUHVHQWDWLRQ-XU\,QVWUXFWLRQV&RQIHUHQFHVHWIRUDW
                  $0,QWKHLQWHUHVWRIMXVWLFHRUGHUH[FOXGDEOHWLPHWRFRQWLQXHSXUVXDQWWR
                  K$%7KHJRYHUQPHQW
VPRWLRQVLQOLPLQHDUHJUDQWHGLQSDUWDQG
                  GHQLHGLQSDUW:LWKWKHDVVLVWDQFHRIFRXUWVWDII'HIHQGDQWDQGKLVVWDQGíE\DWWRUQH\
                  ZHUHDEOHWRORFDWHWKHKRXVHZKHUH'HIHQGDQWSXUFKDVHGDXVHGGUHVVHUIRUKLVZLIH
                  RQWKHGD\RIWKHDOOHJHGUREEHU\DWWHPSW0DLOHGQRWLFHHWY(QWHUHG
    027,21E\$QGUHZ-RKQVWRQWRFRQWLQXH trial date0F4XDLG0DWWKHZ(QWHUHG
                  
        Case: 1:17-cr-00517 As of: 08/20/2018 09:30 AM CDT 14 of 15
    127,&(RI0RWLRQE\0DWWKHZ-RKQ0F4XDLGIRUSUHVHQWPHQWRIPRWLRQWRFRQWLQXH
                  EHIRUH+RQRUDEOH5HEHFFD53DOOPH\HURQDW$00F4XDLG
                  0DWWKHZ(QWHUHG
    0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                  %\DJUHHPHQW'HIHQGDQW
VPRWLRQWRFRQWLQXHWULDOGDWHRI-XO\DQG
                  UHVFKHGXOH-XU\,QVWUXFWLRQ&RQIHUHQFHZLOOEHKHDUGRQDW$0
                  $SSHDUDQFHRQLVVWULFNHQ0DLOHGQRWLFHHWY(QWHUHG
    0(025$1'80E\$QGUHZ-RKQVWRQLQVXSSRUWRISURSRVHGMXU\LQVWUXFWLRQV
                  pro se0F4XDLG0DWWKHZ(QWHUHG
    0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                  0RWLRQKHDULQJKHOGRQ'HIHQGDQW
VPRWLRQWRFRQWLQXHWULDOGDWHRI-XO\
                  DQGUHVFKHGXOHMXU\LQVWUXFWLRQFRQIHUHQFHLVHQWHUHGDQGFRQWLQXHG
                  6WDWXVKHDULQJLVVHWIRUDW$00DLOHGQRWLFHHWY(QWHUHG
                  
    0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                  6WDWXVKHDULQJKHOGRQ'HIHQGDQW
VPRWLRQWRFRQWLQXHWULDOGDWHRI-XO\
                  DQGUHVFKHGXOHMXU\LQVWUXFWLRQFRQIHUHQFHLVJUDQWHG-XU\7ULDOVHWIRU
                  LVVWULFNHQDQGUHíVHWWRDW$0-XU\,QVWUXFWLRQFRQIHUHQFH
                  VHWIRULVVWULFNHQDQGUHíVHWWRDW$0,QWKHLQWHUHVWRI
                  MXVWLFHRUGHUH[FOXGDEOHWLPHWRVWDUWSXUVXDQWWRK$%0DLOHGQRWLFH
                  HWY(QWHUHG
    027,21E\$QGUHZ-RKQVWRQWRGLVPLVV indictment0F4XDLG0DWWKHZ(QWHUHG
                  
    0(025$1'80E\$QGUHZ-RKQVWRQLQVXSSRUWRIQRWLFH of subpoena
                  0F4XDLG0DWWKHZ(QWHUHG
    127,&(RI0RWLRQE\0DWWKHZ-RKQ0F4XDLGIRUSUHVHQWPHQWRIPRWLRQWRGLVPLVV
                  EHIRUH+RQRUDEOH5HEHFFD53DOOPH\HURQDW$00F4XDLG
                  0DWWKHZ(QWHUHG
    127,&(RI6HFRQG1RWLFHRI6XESRHQD2EVWUXFWLRQDVWR$QGUHZ-RKQVWRQUHJDUGLQJ
                  QRWLFH filed pro se0F4XDLG0DWWKHZ(QWHUHG
    027,21E\86$WRFRQWLQXHDVWR$QGUHZ-RKQVWRQ MOTION TO CONTINUE THE
                  TRIAL DATE%RQG$DURQ(QWHUHG
    127,&(RI0RWLRQE\$DURQ5LFKDUG%RQGIRUSUHVHQWPHQWRIPRWLRQWRFRQWLQXH
                  EHIRUH+RQRUDEOH5HEHFFD53DOOPH\HURQDW$0%RQG$DURQ
                  (QWHUHG
    0,187(HQWU\EHIRUHWKH+RQRUDEOH5HEHFFD53DOOPH\HUDVWR$QGUHZ-RKQVWRQ
                  'HIHQGDQW
VPRWLRQIRUGLVPLVVLRQRILQGLFWPHQWLVGHQLHG*RYHUQPHQW
VPRWLRQ
                  WRFRQWLQXHWKHWULDOGDWHLVJUDQWHG-XU\7ULDOVHWIRULVVWULFNHQDQG
                  UHíVHWWRDW$0-XU\,QVWUXFWLRQV&RQIHUHQFHFRQYHQHG,QWKHLQWHUHVW
                  RIMXVWLFHDQGIRUWULDOSUHSDUDWLRQRUGHUH[FOXGDEOHWLPHWRVWDUWSXUVXDQWWR
                  K$%0DLOHGQRWLFHHWY(QWHUHG
    027,21E\$QGUHZ-RKQVWRQIRUUHFRQVLGHUDWLRQUHRUGHURQPRWLRQWRGLVPLVV
                  RUGHURQPRWLRQWRFRQWLQXHWHUPLQDWHKHDULQJVLQFRXUWKHDULQJVHWUHVHWKHDULQJV
                  VSHHG\WULDOíH[FOXGDEOHVWDUW0F4XDLG0DWWKHZ(QWHUHG
    027,21E\$QGUHZ-RKQVWRQIRUKHDULQJ evidentiary (filed Pro se)0F4XDLG
                  0DWWKHZ(QWHUHG
    027,21E\$QGUHZ-RKQVWRQIRU6DQFWLRQV (filed Pro se)0F4XDLG0DWWKHZ
                  (QWHUHG
    027,21E\$QGUHZ-RKQVWRQWRSURGXFH subpoened material (filed Pro Se)
                  0F4XDLG0DWWKHZ(QWHUHG
    127,&(RI0RWLRQE\0DWWKHZ-RKQ0F4XDLGIRUSUHVHQWPHQWRIPRWLRQIRU
                  UHFRQVLGHUDWLRQPRWLRQWRSURGXFHPRWLRQIRUPLVFHOODQHRXVUHOLHI
                  PRWLRQIRUKHDULQJEHIRUH+RQRUDEOH5HEHFFD53DOOPH\HURQDW
        Case: 1:17-cr-00517 As of: 08/20/2018 09:30 AM CDT 15 of 15

                   $00F4XDLG0DWWKHZ(QWHUHG
    25'(5DVWR$QGUHZ-RKQVWRQ'HIHQGDQW-RKQVWRQ
VPRWLRQV>@
                  DUHGHQLHGIRUWKHUHDVRQVVWDWHGKHUHEXWWKHJRYHUQPHQWLVGLUHFWHGWRIXUQLVKKLP
                  SURPSWO\ZLWKDFRS\RILWVUHVSRQVHWRKLVDPHQGHGPRWLRQWRTXDVK7KH$XJXVW
                  GDWHVHWIRUKHDULQJRQWKHVHPRWLRQVLVVWULFNHQ)RUIXUWKHUGHWDLOVHH2UGHU
                  6LJQHGE\WKH+RQRUDEOH5HEHFFD53DOOPH\HURQ$XJXVW0DLOHGQRWLFH
                  HWY(QWHUHG
    2%-(&7,21E\$QGUHZ-RKQVWRQWRRUGHURQPRWLRQIRUUHFRQVLGHUDWLRQRUGHURQ
                  PRWLRQIRUKHDULQJRUGHURQPRWLRQIRUPLVFHOODQHRXVUHOLHIRUGHURQPRWLRQWR
                  SURGXFHWHUPLQDWHKHDULQJV0F4XDLG0DWWKHZ(QWHUHG
    127,&(2)$33($/E\$QGUHZ-RKQVWRQUHJDUGLQJRUGHURQPRWLRQIRU
                  UHFRQVLGHUDWLRQRUGHURQPRWLRQIRUKHDULQJRUGHURQPRWLRQIRUPLVFHOODQHRXV
                  UHOLHIRUGHURQPRWLRQWRSURGXFHWHUPLQDWHKHDULQJV(QYHORSHQRW
                  SRVWPDUNHGNS(QWHUHG
    127,&(RI$SSHDO'XHOHWWHUVHQWWRFRXQVHORIUHFRUGUHJDUGLQJQRWLFHRIDSSHDO
                  NS(QWHUHG
    7UDQVPLVVLRQRIVKRUWUHFRUGDVWR$QGUHZ-RKQVWRQWR86&RXUWRI$SSHDOVUHQRWLFH
                  RIDSSHDO1RWLILHGFRXQVHONS(QWHUHG
    027,21E\$QGUHZ-RKQVWRQWRVWULNH0F4XDLG0DWWKHZ(QWHUHG